Exhibit 10.1

EXECUTION COPY

BANK OF AMERICA, N.A.

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

One Bryant Park

New York, New York 10036

December 22, 2013

Engility Holdings, Inc.

Engility Corporation

3750 Centerview Drive

Chantilly, Virginia 20151

Ladies and Gentlemen:

You have advised Bank of America, N.A. (“Bank of America”) and Merrill Lynch,
Pierce, Fenner & Smith Incorporated (or any of its designated affiliates,
“MLPFS” and, together with Bank of America, “we” or “us”) that Engility
Holdings, Inc., a Delaware corporation (“Holdings”), and Engility Corporation, a
Delaware corporation (the “Borrower” and, together with Holdings, “you”), intend
to acquire (the “Acquisition”) all of the outstanding capital stock of Dynamics
Research Corporation, a Massachusetts corporation (“Target”), pursuant to that
certain Agreement and Plan of Merger dated December 20, 2013 (the “Acquisition
Agreement”) between Borrower, Engility Solutions, Inc., a Massachusetts
corporation and a wholly owned subsidiary of Borrower, and Target.

You have also advised Bank of America and MLPFS that you intend to finance the
Acquisition and fees, costs and expenses related to the Acquisition from cash on
hand, from funds available under your existing revolving credit facility under
the Existing Credit Agreement (as defined below) and from up to $150.0 million
in senior secured credit facilities (the “Senior Credit Facilities”) of the
Borrower, comprised of (a) an incremental term loan facility ( the “Term Loan
Facility”) of up to $75.0 million to be incurred pursuant to and in accordance
with the terms and conditions of Section 2.15 of the Credit Agreement dated as
of August 9, 2013 (the “Existing Credit Agreement”) among Holdings, the
Borrower, Bank of America, as administrative agent, and the other agents and
lenders from time to time party thereto and (b) an incremental revolving credit
facility (the “Revolving Credit Facility”) of up to $75.0 million to be incurred
pursuant to and in accordance with the terms and conditions of Section 2.14 of
the Existing Credit Agreement. The Acquisition (including the related tender
offer), the entering into and funding of the Senior Credit Facilities and all
related transactions are hereinafter collectively referred to as the
“Transaction.”

In connection with the foregoing, Bank of America is pleased to advise you of
its commitment to provide $50.0 million (to be allocated ratably between the
Senior Credit Facilities, i.e. $25.0 million to the Term Loan Facility and $25.0
million to the Revolving Credit Facility) of the principal amount of the Senior
Credit Facilities, to act as the sole administrative agent (in such capacity,
the “Administrative Agent”) for the Senior Credit Facilities and to act as the
sole collateral agent (in such capacity, the “Collateral Agent”) for the Senior
Credit Facilities, all upon and subject to the terms and conditions set forth in
this letter (this “Commitment Letter”) and in the Summary of Principal Terms and
Conditions attached as Exhibit A hereto and incorporated herein by this
reference (the “Summary of Terms”). MLPFS is pleased to advise you of its
willingness, as the sole lead arranger and sole bookmanager (in such capacities,
the “Lead Arranger”) for the Senior Credit Facilities, to use commercially
reasonable efforts to form a syndicate of financial institutions and
institutional lenders (including Bank of America) (collectively, the “Lenders”)
in consultation with you for the Senior Credit Facilities. It is understand and
agreed that Bank of America and MLPFS will perform the duties and exercise the
authority customarily performed by them in such roles.



--------------------------------------------------------------------------------

The commitment of Bank of America hereunder and the undertaking of MLPFS to
provide the services described herein are subject to the satisfaction of each of
the following conditions precedent in a manner acceptable to Bank of America and
MLPFS: (a) the accuracy and completeness in all material respects of all
representations that you and your affiliates make to Bank of America and MLPFS
and your compliance with the terms of this Commitment Letter (including the
Summary of Terms) and the Fee Letter (as hereinafter defined) and your
satisfaction of the other conditions set forth in the Summary of Terms;
(b) prior to and during the syndication of the Senior Credit Facilities there
shall be no competing offering, placement or arrangement of any debt securities
or bank financing by or on behalf of Holdings, Target or any of their respective
subsidiaries; (c) the negotiation, execution and delivery of definitive
documentation for the Senior Credit Facilities consistent with the Summary of
Terms and otherwise reasonably satisfactory to Bank of America and MLPFS; (d) no
change, occurrence or development shall have occurred or become known to Bank of
America or MLPFS since September 30, 2013 that has had or could reasonably be
expected to have, either individually or in the aggregate, a Material Adverse
Effect (as defined in the Existing Credit Agreement); (e) no change, occurrence
or development shall have occurred or become known to Bank of America or MLPFS
since September 30, 2013 that has had or could reasonably be expected to have,
either individually or in the aggregate, a Material Adverse Effect (as defined
in the Acquisition Agreement); and (f) the completion of a due diligence review
of the assets, liabilities (including contingent liabilities) and businesses of
Holdings, Target and their respective subsidiaries in scope and with results
reasonably satisfactory to us in our discretion, exercised in good faith.

MLPFS intends to commence syndication of the Senior Credit Facilities promptly
upon your acceptance of this Commitment Letter and the Fee Letter. You agree to
use commercially reasonable efforts to actively assist MLPFS in achieving a
syndication of the Senior Credit Facilities that is satisfactory to MLPFS and
you. Such assistance shall include your (a) providing and causing your advisors
to provide Bank of America and MLPFS and the other Lenders upon request with all
information reasonably deemed necessary by Bank of America and MLPFS to complete
syndication, including, but not limited to, information prepared by you and your
advisors, or on your behalf, relating to the Transaction (including the
Projections (as hereinafter defined), the “Information”), (b) assisting in the
preparation of information memoranda (“Information Memoranda”) in form and
substance customary for transactions of this type and otherwise reasonably
satisfactory to MLPFS and other materials to be used in connection with the
syndication of the Senior Credit Facilities (collectively with the Summary of
Terms and any additional summary of terms prepared for distribution to Public
Lenders (as hereinafter defined), the “Information Materials”), (c) using
commercially reasonable efforts to ensure that the syndication efforts of MLPFS
benefit materially from your existing lending relationships and your existing
banking relationships and (d) otherwise reasonably assisting Bank of America and
MLPFS in their syndication efforts, including by making your senior management
and advisors available from time to time to attend and make presentations
regarding the business and prospects of Holdings, Target and their respective
subsidiaries, as appropriate, at one or more meetings of prospective Lenders.
You hereby agree that the Information Memoranda to be used in connection with
the syndication of the Senior Credit Facilities shall be completed at least 20
days (or such shorter time as may be agreed by MLPFS) prior to the Closing Date
(as hereinafter defined).

It is understood and agreed that MLPFS will manage and control all aspects of
the syndication in consultation with you, including decisions as to the
selection of prospective Lenders and any titles offered to proposed Lenders,
when commitments will be accepted and the final allocations of the commitments
among the Lenders. It is understood that no Lender participating in the Senior
Credit Facilities will receive compensation from you in order to obtain its
commitment, except on the terms contained herein

 

2



--------------------------------------------------------------------------------

and in the Summary of Terms or as otherwise agreed by MLPFS. It is also
understood and agreed that the amount and distribution of the fees among the
Lenders will be at the sole and absolute discretion of Bank of America and
MLPFS.

You represent, warrant and covenant that (a) all financial projections
concerning Holdings, Target and their respective subsidiaries that have been or
are hereafter made available to Bank of America, MLPFS or the Lenders by you or
any of your subsidiaries or representatives in connection with the transactions
contemplated hereby (or on your or their behalf) (the “Projections”) have been
or will be prepared in good faith based upon reasonable assumptions at the time
such Projections are furnished to Bank of America, MLPFS or the Lenders, as
applicable, it being understood and agreed that the Projections are not a
guarantee of financial performance and actual results may differ from the
Projections and such difference may be material and (b) all Information, other
than Projections, which has been or is hereafter made available to Bank of
America, MLPFS or the Lenders by you or any of your representatives (or on your
or their behalf) in connection with any aspect of the Transaction, as and when
furnished, is and will be complete and correct in all material respects and does
not and will not contain any untrue statement of a material fact or omit to
state a material fact necessary to make the statements contained therein not
misleading; provided, however, that information about Target with respect to the
foregoing subsections (a) and (b) is to your knowledge. You agree to furnish us
with further and supplemental information from time to time until the date of
the initial borrowing under the Senior Credit Facilities (the “Closing Date”)
and, if requested by us, for a reasonable period (not to exceed 90 days)
thereafter as is reasonably necessary to complete the syndication of the Senior
Credit Facilities so that the representation, warranty and covenant in the
immediately preceding sentence are correct on the Closing Date and on such later
date on which the syndication of the Senior Credit Facilities is completed as if
the Information were being furnished, and such representation, warranty and
covenant were being made, on such date. In issuing this commitment and in
arranging and syndicating the Senior Credit Facilities, Bank of America and
MLPFS are and will be using and relying on the Information without independent
verification thereof.

You acknowledge that (a) MLPFS and/or Bank of America on your behalf will make
available Information Materials to the proposed syndicate of Lenders by posting
the Information Materials on IntraLinks or another similar electronic system and
(b) certain prospective Lenders (such Lenders, “Public Lenders”; all other
Lenders, “Private Lenders”) may have personnel that do not wish to receive
material non-public information (within the meaning of the United States federal
securities laws, “MNPI”) with respect to Holdings, Target and their respective
subsidiaries, their respective affiliates or the respective securities of any of
the foregoing, and who may be engaged in investment and other market-related
activities with respect to such entities’ securities. If requested, you will
assist us in preparing an additional version of the Information Materials not
containing MNPI (the “Public Information Materials”) to be distributed to
prospective Public Lenders.

Before distribution of any Information Materials (a) to prospective Private
Lenders, you shall provide us with a customary letter authorizing the
dissemination of the Information Materials and (b) to prospective Public
Lenders, you shall provide us with a customary letter authorizing the
dissemination of the Public Information Materials and confirming the absence of
MNPI therefrom. In addition, at our request, you shall identify Public
Information Materials by clearly and conspicuously marking the same as “PUBLIC”.

You agree that MLPFS and/or Bank of America on your behalf may distribute the
following documents to all prospective Lenders, unless you advise MLPFS and Bank
of America in writing (including by email) within a reasonable time prior to
their intended distributions that such material should only be distributed to
prospective Private Lenders: (a) administrative materials for prospective
Lenders such as lender meeting invitations and funding and closing memoranda,
(b) notifications of changes to Senior Credit Facilities’ terms and (c) other
materials intended for prospective Lenders after the initial distribution of the
Information Materials, including drafts and final versions of definitive
documents with

 

3



--------------------------------------------------------------------------------

respect to the Senior Credit Facilities. If you advise us that any of the
foregoing items should be distributed only to Private Lenders, then MLPFS and
Bank of America will not distribute such materials to Public Lenders without
further discussions with you. You agree (whether or not any Information
Materials are marked “PUBLIC”) that Information Materials made available to
prospective Public Lenders in accordance with this Commitment Letter shall not
contain MNPI.

By executing this Commitment Letter, you agree to reimburse Bank of America and
MLPFS from time to time on demand for all reasonable out-of-pocket fees and
expenses (including, but not limited to, (a) the reasonable fees, disbursements
and other charges of Latham & Watkins LLP, as counsel to the Lead Arranger, the
Administrative Agent and the Collateral Agent, and of local and
special/regulatory counsel to the Lead Arranger, the Administrative Agent and
the Collateral Agent to the extent customary and reasonably requested and
(b) reasonable out-of-pocket due diligence expenses) incurred in connection with
the Senior Credit Facilities, the syndication thereof and the preparation of the
definitive documentation therefor, and with any other aspect of the Transaction.
You acknowledge that we may receive a benefit, including without limitation, a
discount, credit or other accommodation, from any of such counsel based on the
fees such counsel may receive on account of their relationship with us
including, without limitation, fees paid pursuant hereto.

You agree to indemnify and hold harmless Bank of America, MLPFS, each Lender and
each of their affiliates and their respective officers, directors, employees,
agents, advisors and other representatives (each an “Indemnified Party”) from
and against (and will reimburse each Indemnified Party as the same are incurred
for) any and all claims, damages, losses, liabilities and expenses (including,
without limitation, the reasonable and documented fees, disbursements and other
charges of counsel) that may be incurred by or asserted or awarded against any
Indemnified Party, in each case arising out of or in connection with or by
reason of (including, without limitation, in connection with any investigation,
litigation or proceeding or preparation of a defense in connection therewith)
(a) any aspect of the Transaction or (b) the Senior Credit Facilities, or any
use made or proposed to be made with the proceeds thereof, except to the extent
such claim, damage, loss, liability or expense is found in a final,
nonappealable judgment by a court of competent jurisdiction to have resulted
from such Indemnified Party’s gross negligence or willful misconduct or material
breach of its obligations hereunder. In the case of an investigation, litigation
or proceeding to which the indemnity in this paragraph applies, such indemnity
shall be effective whether or not such investigation, litigation or proceeding
is brought by you, your equityholders or creditors or an Indemnified Party,
whether or not an Indemnified Party is otherwise a party thereto and whether or
not any aspect of the Transaction is consummated. You also agree that no
Indemnified Party shall have any liability (whether direct or indirect, in
contract or tort or otherwise) to you or your subsidiaries or affiliates or to
your or their respective equity holders or creditors arising out of, related to
or in connection with any aspect of the Transaction, except to the extent of
direct, as opposed to special, indirect, consequential or punitive, damages
determined in a final, nonappealable judgment by a court of competent
jurisdiction to have resulted from such Indemnified Party’s gross negligence or
willful misconduct or material breach of its obligations hereunder.
Notwithstanding any other provision of this Commitment Letter, no Indemnified
Party shall be liable for any damages arising from the use by others of
information or other materials obtained through electronic telecommunications or
other information transmission systems, other than for direct or actual damages
resulting from the gross negligence or willful misconduct or material breach of
its obligations hereunder of such Indemnified Party as determined by a final and
nonappealable judgment of a court of competent jurisdiction.

This Commitment Letter and the fee letter among you, Bank of America and MLPFS
of even date herewith (the “Fee Letter”) and the contents hereof and thereof are
confidential and, except for disclosure hereof or thereof on a confidential
basis to your accountants, attorneys and other professional advisors retained by
you in connection with the Transaction or as otherwise required by law, may not
be disclosed in whole or in part to any person or entity without our prior
written consent; provided, however, it is

 

4



--------------------------------------------------------------------------------

understood and agreed that you may disclose this Commitment Letter (including
the Summary of Terms) but not the Fee Letter, after your acceptance of this
Commitment Letter and the Fee Letter, in filings with the Securities and
Exchange Commission and other applicable regulatory authorities and stock
exchanges. Bank of America and MLPFS hereby notify you that pursuant to the
requirements of the USA PATRIOT Act, Title III of Pub. L. 107-56 (signed into
law October 26, 2001) (the “Act”), each of them is required to obtain, verify
and record information that identifies you and each Guarantor (as defined in the
Summary of Terms), which information includes your and each Guarantor’s name and
address and other information that will allow Bank of America or MLPFS, as
applicable, to identify you and each Guarantor in accordance with the Act.

You acknowledge that Bank of America currently is acting as administrative agent
and a lender under the Existing Credit Agreement, and the Borrower’s and its
affiliates’ rights and obligations under any other agreement with MLPFS or any
of its affiliates (including the Existing Credit Agreement) that currently or
hereafter may exist are, and shall be, separate and distinct from the rights and
obligations of the parties pursuant to this letter agreement, and none of such
rights and obligations under such other agreements shall be affected by Bank of
America’s or MLPFS’ performance or lack of performance of services hereunder.
You acknowledge that Bank of America and MLPFS or their affiliates may be
providing financing or other services to parties whose interests may conflict
with yours. Bank of America and MLPFS agree that they will not furnish
confidential information obtained from you to any of their other customers and
that they will treat confidential information relating to you and your
affiliates with the same degree of care as they treat their own confidential
information. Bank of America and MLPFS further advise you that they will not
make available to you confidential information that they have obtained or may
obtain from any other customer. In connection with the services and transactions
contemplated hereby, you agree that Bank of America and MLPFS are permitted to
access, use and share with any of their bank or non-bank affiliates, agents,
advisors (legal or otherwise) or representatives any information concerning you
or any of your respective affiliates that is or may come into the possession of
Bank of America, MLPFS or any of such affiliates.

In connection with all aspects of each transaction contemplated by this
Commitment Letter, you acknowledge and agree, and acknowledge your affiliates’
understanding, that: (a) (i) the arranging and other services described herein
regarding the Senior Credit Facilities are arm’s-length commercial transactions
between you and your affiliates, on the one hand, and Bank of America and MLPFS,
on the other hand, (ii) Bank of America and MLPFS have not provided any legal,
accounting, regulatory or tax advice with respect to any of the transactions
contemplated hereby and you have consulted your own legal, accounting,
regulatory and tax advisors to the extent you have deemed appropriate, and
(iii) you are capable of evaluating, and understand and accept, the terms, risks
and conditions of the transactions contemplated hereby; (b) (i) Bank of America
and MLPFS each has been, is, and will be acting solely as a principal and,
except as otherwise expressly agreed in writing by the relevant parties, has not
been, is not, and will not be acting as an advisor, agent or fiduciary for you,
any of your affiliates or any other person or entity and (ii) neither Bank of
America nor MLPFS has any obligation to you or your affiliates with respect to
the transactions contemplated hereby except those obligations expressly set
forth herein; and (c) Bank of America and MLPFS and their respective affiliates
may be engaged in a broad range of transactions that involve interests that
differ from yours and those of your affiliates, and Bank of America and MLPFS
have no obligation to disclose any of such interests to you or your affiliates.
To the fullest extent permitted by law, you hereby waive and release any claims
that you may have against Bank of America and MLPFS with respect to any breach
or alleged breach of agency or fiduciary duty in connection with any aspect of
any transaction contemplated by this Commitment Letter.

The provisions of the immediately preceding five paragraphs shall remain in full
force and effect regardless of whether any definitive documentation for the
Senior Credit Facilities shall be executed and delivered, and notwithstanding
the termination of this Commitment Letter or any commitment or undertaking of
Bank of America or MLPFS hereunder.

 

5



--------------------------------------------------------------------------------

This Commitment Letter and the Fee Letter may be executed in counterparts which,
taken together, shall constitute an original. Delivery of an executed
counterpart of this Commitment Letter or the Fee Letter by facsimile or other
electronic transmission shall be effective as delivery of a manually executed
counterpart thereof.

This Commitment Letter (including the Summary of Terms) and the Fee Letter shall
be governed by, and construed in accordance with, the laws of the State of New
York. Each of you, Bank of America and MLPFS hereby irrevocably waives any and
all right to trial by jury in any action, proceeding or counterclaim (whether
based on contract, tort or otherwise) arising out of or relating to this
Commitment Letter (including the Summary of Terms), the Fee Letter, the
Transaction and the other transactions contemplated hereby and thereby or the
actions of Bank of America and MLPFS in the negotiation, performance or
enforcement hereof. Each of you, Bank of America and MLPFS hereby irrevocably
and unconditionally submits to the exclusive jurisdiction of any New York State
court or Federal court of the United States of America sitting in the Borough of
Manhattan in New York City in respect of any suit, action or proceeding arising
out of or relating to the provisions of this Commitment Letter (including the
Summary of Terms), the Fee Letter, the Transaction and the other transactions
contemplated hereby and thereby and irrevocably agrees that all claims in
respect of any such suit, action or proceeding may be heard and determined in
any such court. Each of you, Bank of America and MLPFS waives, to the fullest
extent permitted by applicable law, any objection that it may now or hereafter
have to the laying of the venue of any such suit, action or proceedings brought
in any such court, and any claim that any such suit, action or proceeding
brought in any such court has been brought in an inconvenient forum. The
commitments and undertakings of Bank of America and MLPFS may be terminated by
us if you fail to perform your obligations under this Commitment Letter or the
Fee Letter on a timely basis.

This Commitment Letter (including the Summary of Terms) and the Fee Letter
embody the entire agreement and understanding among Bank of America, MLPFS, you
and your affiliates with respect to the Senior Credit Facilities and supersedes
all prior agreements and understandings relating to the specific matters hereof.
However, please note that the terms and conditions of the commitment of Bank of
America and the undertaking of MLPFS hereunder are not limited to those set
forth herein or in the Summary of Terms. Those matters that are not covered or
made clear herein or in the Summary of Terms or the Fee Letter are subject to
mutual agreement of the parties. No party has been authorized by Bank of America
or MLPFS to make any oral or written statements that are inconsistent with this
Commitment Letter.

This Commitment Letter is not assignable by you without our prior written
consent and is intended to be solely for the benefit of the parties hereto and
the Indemnified Parties.

This Commitment Letter and all commitments and undertakings of Bank of America
and MLPFS hereunder will expire at 11:59 p.m. (New York City time) on
December 22, 2013 unless you execute this Commitment Letter and the Fee Letter
and return them to us prior to that time (which may be by facsimile or other
electronic transmission), whereupon this Commitment Letter (including the
Summary of Terms) and the Fee Letter (each of which may be signed in one or more
counterparts) shall become binding agreements. Thereafter, all commitments and
undertakings of Bank of America and MLPFS hereunder will expire on the earliest
of (a) April 21, 2014, unless the Closing Date occurs on or prior thereto,
(b) the closing of the Acquisition (including the related tender offer) without
the use of the Senior Credit Facilities and (c) the acceptance by Target or any
of its affiliates of an offer for all or any substantial part of the capital
stock or property and assets of Target and its subsidiaries other than as part
of the Transaction.

 

6



--------------------------------------------------------------------------------

[THE BALANCE OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

7



--------------------------------------------------------------------------------

We are pleased to have the opportunity to work with you in connection with this
important financing.

 

Very truly yours, BANK OF AMERICA, N.A. By:  

/s/ Larry Van Sant

  Name:  

Larry Van Sant

  Title:  

Senior Vice President

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED By:  

/s/ Matthew Tugwell

  Name:  

Matthew Tugwell

  Title:  

Director

 

ACCEPTED AND AGREED TO AS OF THE DATE FIRST ABOVE WRITTEN: ENGILITY HOLDINGS,
INC. By:  

/s/ Anthony Smeraglinolo

  Name:  

Anthony Smeraglinolo

  Title:  

President and Chief Executive Officer

ENGILITY CORPORATION By:  

/s/ Anthony Smeraglinolo

  Name:  

Anthony Smeraglinolo

  Title:  

President and Chief Executive Officer

 

8



--------------------------------------------------------------------------------

EXECUTION COPY

EXHIBIT A

$150,000,000 SENIOR SECURED INCREMENTAL CREDIT FACILITIES

SUMMARY OF PRINCIPAL TERMS AND CONDITIONS

 

Borrower:

Engility Corporation, a Delaware corporation (the “Borrower”).

 

Holdings:

Engility Holdings, Inc., a Delaware corporation (“Holdings”), the direct parent
company of the Borrower.

 

Acquisition:

The Borrower intends to acquire (the “Acquisition”) all of the outstanding
capital stock of Dynamics Research Corporation, a Massachusetts corporation
(“Target”), pursuant to that certain Agreement and Plan of Merger dated
December 20, 2013 (the “Acquisition Agreement”) between Borrower, Engility
Solutions, Inc., a Massachusetts corporation and a wholly owned subsidiary of
Borrower, and Target.

 

Existing Credit Agreement:

Credit Agreement (the “Existing Credit Agreement”) dated as of August 9, 2013
(the “Original Closing Date”) among Holdings, the Borrower, Bank of America,
N.A., as administrative agent, and the other agents and lenders from time to
time party thereto.

 

Guarantors:

Same as Existing Credit Agreement.

 

Administrative and Collateral Agent:

Bank of America, N.A. (“Bank of America”) will act as sole and exclusive
administrative agent (in such capacity, the “Administrative Agent”) and
collateral agent (in such capacity, the “Collateral Agent”).

 

Sole Lead Arranger and Sole Bookmanager:

Merrill Lynch Pierce Fenner & Smith Incorporated (“MLPFS”) will act as sole lead
arranger and sole bookmanager (in such capacities, the “Lead Arranger”) for the
Senior Credit Facilities (as defined below).

 

Lenders:

A syndicate of financial institutions arranged by the Lead Arranger, which
banks, financial institutions and institutional lenders shall be reasonably
acceptable to the Borrower (the “Lenders”).

 

Senior Credit Facilities:

An aggregate principal amount of $150.0 million will be available through the
following incremental facilities:

 

 

Term Loan Facility: a senior secured incremental term loan facility in an
aggregate principal amount of $75.0 million (the “Term Loan Facility”, and the
loans thereunder, the “Term Loans”), all of which will be drawn in a single
drawing on the Closing Date. The Term Loan Facility will be incurred pursuant to
and in accordance with the terms and conditions of Section 2.15 of the Existing
Credit Agreement and



--------------------------------------------------------------------------------

 

will be documented as an “upsizing” of the existing term loan facility under the
Existing Credit Agreement. Amounts borrowed under the Term Loan Facility that
are repaid or prepaid may not be reborrowed.

 

  Revolving Credit Facility: a senior secured incremental revolving credit
facility in an aggregate principal amount of $75.0 million (the “Revolving
Credit Facility” and, together with the Term Loan Facility, the “Senior Credit
Facilities”), which will be available from time to time on and after the Closing
Date until the fifth anniversary of the Original Closing Date through revolving
credit loans, swingline loans and letters of credit, all as further specified in
the Existing Credit Agreement. The Revolving Credit Facility will be incurred
pursuant to and in accordance with the terms and conditions of Section 2.14 of
the Existing Credit Agreement and will be documented as an “upsizing” of the
existing revolving credit facility under the Existing Credit Agreement.

 

Purpose:

The proceeds of the borrowings under the Term Loan Facility and the Revolving
Credit Facility on the Closing Date shall be used, together with cash on hand
and funds available under the Borrower’s existing revolving credit facility
under the Existing Credit Agreement, to finance the consummation of the
Acquisition (and the related tender offer) and to pay fees, costs and expenses
incurred in connection with the transactions contemplated hereby. The
availability of the Revolving Credit Facility to be drawn on the Closing Date
shall be subject to the satisfaction of the financial performance tests
described in clauses (iii)(B) and (iii)(C) of the definition of “Permitted
Acquisition” set forth in the Existing Credit Agreement. The proceeds of the
Revolving Credit Facility after the Closing Date shall be used to provide
ongoing working capital and for other general corporate purposes (including
acquisitions) of the Borrower and its subsidiaries.

 

Cost and Yield Protection Provisions:

Same as Existing Credit Agreement.

 

Closing Date:

The date of the execution and delivery of the definitive credit documentation in
respect of the Senior Credit Facilities and the initial funding thereunder (the
“Closing Date”).

 

Interest Rates:

As set forth in Addendum I.

 

Maturity:

Term Loan Facility: 5 years after the Original Closing Date.

 

  Revolving Credit Facility: 5 years after the Original Closing Date.

 

Additional Incremental Facilities:

Same as Existing Credit Agreement (but taking into account the incurrence of the
Senior Credit Facilities).

 

Scheduled Amortization:

Term Loan Facility: The Term Loans will mature on the date that is five years
after the Original Closing Date and will amortize on the

 

2



--------------------------------------------------------------------------------

 

same schedule as the existing term loans under the Existing Credit Agreement,
with the balance payable on the maturity date of the Term Loan Facility.

 

  Revolving Credit Facility: No amortization prior to maturity.

 

Mandatory Prepayments and Commitment Reductions:

Same as Existing Credit Agreement.

 

Optional Prepayments and Commitment Reductions:

Same as Existing Credit Agreement.

 

Security:

Same as Existing Credit Agreement.

 

Conditions Precedent to Initial Borrowing:

The initial extension of credit under the Senior Credit Facilities and the
obligations of the Lenders to make loans and of the L/C Issuer (as defined in
the Existing Credit Agreement) to issue Letters of Credit (as defined in the
Existing Credit Agreement) thereunder on the Closing Date will be subject to the
satisfaction of conditions precedent customary for financings of this type and
otherwise reasonably deemed appropriate by the Lead Arranger, including, without
limitation: (i) repayment of all outstanding amounts under certain specified
indebtedness of Target (i.e., Target’s credit facility, senior notes and any
other securities issuances and capital markets debt, including subordinated and
mezzanine debt), termination of all outstanding commitments thereunder and
termination or release of all guarantees and security therefor; (ii) execution
of the definitive credit documentation for the Senior Credit Facilities, each of
which shall be in full force and effect; (iii) first-priority perfected security
interests in the Collateral (free and clear of all liens, other than customary
exceptions to be mutually agreed upon); (iv) delivery of customary legal
opinions based on forms to be mutually agreed upon prior to the Closing Date;
(v) delivery of customary closing documents, deliverables and certificates
including officers’ and public officials’ certifications; (vi) accuracy of
representations and warranties in all material respects (or in all respects if
already qualified by materiality or material adverse effect); (vii) absence of
defaults; (viii) delivery of a solvency certificate of the Borrower’s chief
financial officer with respect to the solvency of Holdings and its subsidiaries
on a consolidated basis based on a form to be mutually agreed upon prior to the
Closing Date; (ix) payment of fees and expenses invoiced at least two business
days before the Closing Date; (x) there not having occurred since September 30,
2013 any event or condition that has had or could be reasonably expected, either
individually or in the aggregate, to have a Material Adverse Effect (as defined
in the Existing Credit Agreement); (xi) obtaining of customary insurance
(together with a customary insurance broker’s certificate and endorsement);
(xii) delivery of financial statements and projections to be mutually agreed;
(xiii) delivery of all documentation and other information required by

 

3



--------------------------------------------------------------------------------

 

bank regulatory authorities under applicable “know-your-customer” and anti-money
laundering rules and regulations (including the Patriot Act) requested at least
five days prior to the Closing Date; (xiv) receipt of lien and judgment
searches; (xv) receipt of all material governmental and third party approvals
necessary in connection with the transactions contemplated hereby;
(xvi) evidence of authority; and (xvii) the consummation of the Acquisition
(including the related tender offer) substantially simultaneously with the
closing under the Senior Credit Facilities in accordance with applicable law and
on the terms described in the Acquisition Agreement (without any amendment,
modification or waiver thereof or any consent thereunder which is materially
adverse to the Borrower, the Lenders or the Lead Arranger without the prior
written consent of the Lead Arranger(it being understood and agreed that any
decrease of greater than 5% in the cash consideration for the Acquisition shall
be deemed to be a modification which is materially adverse to the Lenders and
the Lead Arrangers)).

 

Conditions Precedent to Each Borrowing Under the Senior Credit Facilities:

Each borrowing or issuance or renewal of a Letter of Credit (as defined in the
Existing Credit Agreement) under the Senior Credit Facilities will be subject to
satisfaction of the following conditions precedent: (i) all of the
representations and warranties in the Loan Documents (as defined in the Existing
Credit Agreement) shall be true and correct as of the date of such extension of
credit in all material respects (or in all respects if already qualified by
materiality or material adverse effect); and (ii) no default or event of default
under the Loan Documents (as defined in the Existing Credit Agreement) shall
have occurred and be continuing or would result from such extension of credit.

 

Representations and Warranties:

Same as Existing Credit Agreement.

 

Affirmative Covenants, Negative Covenants and Financial Covenants:

Same as Existing Credit Agreement.

 

Events of Default:

Same as Existing Credit Agreement.

 

Assignments and Participations:

Same as Existing Credit Agreement.

 

Defaulting Lender Provisions:

Same as Existing Credit Agreement.

 

Waivers and Amendments:

Same as Existing Credit Agreement.

 

Indemnification and Expenses:

Same as Existing Credit Agreement.

 

Governing Law:

State of New York.

 

Counsel to the Lead Arranger, the Administrative Agent and the Collateral Agent:

Latham & Watkins LLP.

 

4



--------------------------------------------------------------------------------

EXECUTION COPY

ADDENDUM I

PRICING AND FEES

 

Interest Rates:

Same as Existing Credit Agreement.

 

Revolving Credit Facility Commitment Fee:

Same as Existing Credit Agreement.

 

Letter of Credit Fees:

Same as Existing Credit Agreement.

 

Closing Fees:

The Borrower will pay closing fees in an amount to be mutually agreed on the
Closing Date to each Lender party to the definitive documentation for the Senior
Credit Facilities, as fee compensation for the funding of such Lender’s Term
Loans and funded and unfunded commitments under the Revolving Credit Facility,
in each case payable to such Lender out of the proceeds of loans as and when
funded on the Closing Date.

 

Calculation of Interest and Fees:

Same as Existing Credit Agreement.